IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 42269

STATE OF IDAHO,                              )   2014 Unpublished Opinion No. 865
                                             )
       Plaintiff-Respondent,                 )   Filed: December 16, 2014
                                             )
v.                                           )   Stephen W. Kenyon, Clerk
                                             )
AARON BILLY HAMMOND,                         )   THIS IS AN UNPUBLISHED
                                             )   OPINION AND SHALL NOT
       Defendant-Appellant.                  )   BE CITED AS AUTHORITY
                                             )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Appeal from judgment of conviction and unified sentence of seven years, with a
       minimum period of confinement of six years, for possession of a controlled
       substance, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Judge; GRATTON, Judge;
                               and MELANSON, Judge
                 ________________________________________________

PER CURIAM
       Aaron Billy Hammond pled guilty to possession of a controlled subtance. I.C. § 37-
2732(c)(1). The parties entered into a binding I.C.R. 11 plea agreement. Pursuant to the
agreement and in exchange for Hammond’s guilty plea, the state dismissed an additional
misdemeanor charge and an allegation that Hammond was a persistent violator. Pursuant to the
plea agreement, Hammond waived his right to appeal his sentence. The district court sentenced
Hammond to a unified term of seven years, with a minimum period of confinement of six years.
Hammond appeals.


                                             1
       We hold that Hammond’s appellate challenge to the excessiveness of his sentence has
been waived by his plea agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787,
133 P.3d 1251, 1252 (Ct. App. 2006). Hammond’s plea agreement contained a clause by which
Hammond waived his right to appeal his sentence. Accordingly, we dismiss Hammond’s appeal.




                                              2